Citation Nr: 1208606	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  10-25 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, P.P., and G.P.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from July 1956 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 administrative decision by the Milwaukee, Wisconsin, Pension Management Center of the United States Department of Veterans Affairs (VA).  The Veteran's file has been transferred to the Nashville, Tennessee, Regional Office (RO).

In September 2011, the Board remanded this case for the Veteran to be scheduled for a Travel Board hearing.

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not have any active service during a period of war.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension have not been met.  38 U.S.C.A. § 1521 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.2, 3.3, 3.314 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service is outlined in statute and regulation, the Board's review is limited to interpreting the pertinent law and regulations.

Analysis

VA shall pay to each veteran of a period of war who meets the service requirements of 38 U.S.C.A. § 1521(j) and who is permanently and totally disabled from nonservice-connected disability not the result of that veteran's willful misconduct, pension benefits as prescribed by law.  A veteran meets the service requirements if he served in the active military, naval, or air service: (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3, 3.314.

The Veteran's DD Form 214 documents that he had two years of active service, from July 30, 1956 to July 29, 1958.  The Veteran has conceded that he did not have any active service during a period of war.

Because the Veteran did not have any active service during a period of war, he is not eligible for nonservice-connected pension under sections (1), (2), (3), or (4) outlined above.  38 U.S.C.A. § 1521 (j) (1), (2), (3), (4).


ORDER

Entitlement to nonservice-connected pension is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


